
	

114 HR 250 IH: Families of Fallen Servicemembers First Act
U.S. House of Representatives
2015-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 250
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2015
			Mr. Connolly (for himself and Mr. Rooney of Florida) introduced the following bill; which was referred to the Committee on Appropriations
		
		A BILL
		To provide a permanent appropriation of funds for the payment of death gratuities and related
			 benefits for survivors of deceased members of the uniformed services in
			 event of any period of lapsed appropriations.
	
	
 1.Short titleThis Act may be cited as the Families of Fallen Servicemembers First Act. 2.Permanent appropriation of funds for payment of death gratuities and related benefits for survivors of deceased military servicemembers in event of a period of lapsed appropriations (a)AppropriationFunds are hereby appropriated during any period of lapsed appropriations during a fiscal year, out of any money in the Treasury not otherwise appropriated, for Operation and Maintenance and Military Personnel accounts related to members of the uniformed services (as defined in section 101(5) of title 37, United States Code) for the payment of death gratuities and the provision of related benefits described in subsection (c) to survivors of deceased members of the uniformed services during the period of lapsed appropriations.
 (b)Rate of appropriationFunds appropriated pursuant to subsection (a) are appropriated at a rate for operations as provided for the most recent fiscal year for which an Act making appropriations for the uniformed services has been enacted and under the authority and conditions provided in such Act.
 (c)Covered benefitsFunds appropriated pursuant to subsection (a) are available for the following purposes during the period of lapsed appropriations:
 (1)The payment of a death gratuity under sections 1475–1477 and 1489 of title 10, United States Code. (2)The payment or reimbursement for funeral and burial expenses authorized under sections 1481 and 1482 of title 10, United States Code.
 (3)The payment or reimbursement of authorized funeral travel and travel related to the dignified transfer of remains and unit memorial services under section 481f of title 37, United States Code.
 (4)The temporary continuation of a basic allowance of housing for dependents of members dying on active duty, as authorized by section 403(l) of title 37, United States Code.
 (d)DurationFunds appropriated pursuant to subsection (a) and authority granted pursuant to this Act shall be available whenever there is a period of lapsed appropriations for the duration of the period of lapsed appropriations.
 (e)Treatment of expendituresExpenditures made pursuant to this Act shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law.
 (f)Rule of implementationThis Act shall be implemented so that only the most limited funding action of that permitted in this Act shall be taken in order to provide for continuation of the benefits described in subsection (c).
 (g)Period of lapsed appropriations definedIn this Act, the term period of lapsed appropriations means any period during which appropriations are not available due to the absence of the timely enactment of any Act or joint resolution (including any Act or joint resolution making continuing appropriations) appropriating funds for the payment of the benefits described in subsection (c).
			
